      Case 3:21-cv-00133-DPM-ERE Document 5 Filed 07/21/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

JAKITA MURPHY                                                          PLAINTIFF
ADC #710981

V.                         NO. 3:21-cv-133-DPM-ERE

N. FAUST, et al.                                                    DEFENDANTS

                                       ORDER

      For screening purposes, Plaintiff Jakita Murphy has stated: (1) excessive-

force claims against Defendants P. Malott and Boggs and (2) corrective-inaction

claims against Defendant N. Faust. Doc. 2 Accordingly, service is proper.

      Plaintiff has filed a motion to clarify and correct, asking the Court to clarify

why documentation she submitted on July 1, 2021, for this lawsuit was filed in

Murphy v. Herrington, et al., No. 1:19-cv-00013-KGB (E.D. Ark.). Doc. 3. She also

asks that her case name be corrected to Murphy v. Faust. Doc. 3. On July 1, 2021, a

docket note was entered in Murphy v. Herrington, et al. that her filing fee was paid

in full. None of the documents filed in this lawsuit have been filed in Murphy v.

Herrington, et al. Furthermore, the title of this case is Murphy v. Faust. Accordingly,

her motion to clarify and correct (Doc. 3) must be denied.

      IT IS THEREFORE ORDERED THAT:

      1.     The Clerk of Court is directed to prepare a summons for Defendants
      Case 3:21-cv-00133-DPM-ERE Document 5 Filed 07/21/21 Page 2 of 2




Faust, Malott, and Boggs. The United States Marshal is directed to serve copies of

the Complaint, with any attachments (Doc. 2), and a summons for Defendants Faust,

Malott, and Boggs through the Arkansas Division of Correction Compliance

Division, P.O. Box 20550, Pine Bluff, Arkansas 71612.

      2.    The motion to clarify and correct (Doc. 3) is DENIED.

      IT IS SO ORDERED this 21st day of July, 2021.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
